Citation Nr: 1229262	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-32 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a rating reduction from 100 percent to 30 percent effective October 1, 2008, for residuals of lung cancer (previously characterized as asbestosis, status-post right upper lobectomy for lung cancer) was warranted.

2.  Entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder.

3.  Entitlement to an initial rating greater than 10 percent for a scar of the right posterior trunk.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the disability rating from 100 percent to 30 percent effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer (which the RO characterized as asbestosis, status-post right upper lobectomy for lung cancer).  An RO hearing was held in March 2009 and a copy of the hearing transcript has been added to the record.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board notes that, although it previously characterized the issue on appeal in the June 2011 remand as including a claim for a disability rating greater than 30 percent effective October 1, 2008, for residuals of lung cancer, restoration of the 100 percent rating effective October 1, 2008, in this decision renders the increased rating claim moot.

In an August 2011 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, assigning a 30 percent rating effective July 26, 2010, for a scar of the right posterior trunk, assigning a 10 percent rating effective July 26, 2010, and for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective July 26, 2010.  The Veteran disagreed with this decision in September 2011.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and whether the Veteran is being paid additional disability compensation for his spouse have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed a TDIU claim in August 2011.  It is not clear from a review of the claims file whether the Veteran is being paid additional disability compensation for his spouse although he has been married to her throughout the pendency of this appeal and provided documentation in September 2011 of their valid marriage to the RO.  Thus, on remand, the AOJ should conduct an audit of the Veteran's VA disability compensation payments to ensure that he is being paid additional compensation for his spouse and correct any underpayment promptly.  To date, the AOJ also has not taken action on the Veteran's TDIU claim.  Because the Board does not have jurisdiction over this claim, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability other than PTSD, to include depressive disorder, an initial rating greater than 10 percent for a scar of the right posterior trunk, and to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In August 2004, the RO granted service connection for residuals of lung cancer (which was characterized as asbestosis), assigning a zero percent rating effective October 29, 2003.

2.  In September 2005, the RO assigned a 100 percent rating for the Veteran's service-connected residuals of lung cancer (which was characterized as asbestosis, status post right upper lobectomy for lung cancer) effective March 30, 2005.

3.  In July 2008, the RO reduced the disability rating from 100 percent to 30 percent effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer.

5.  The RO improperly reduced the disability rating from 100 percent to 30 percent effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer because there were no specific findings of whether there was any improvement in this disability as opposed to finding that it did not meet the criteria for a 100 percent rating in October 2008 or since that date.


CONCLUSION OF LAW

The reduction from 100 percent to 30 percent effective October 1, 2008, for residuals of lung cancer was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6833-6844 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to restoration of a 100 percent rating for residuals of lung cancer, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this rating reduction claim.

The Veteran contends that the rating reduction from 100 percent to 30 percent effective October 1, 2008, for his service-connected residuals of lung cancer was improper because the medical evidence did not show any improvement in this disability.  He specifically contends that his lung cancer has returned since his April 2008 VA examination (which formed the basis for the RO's rating reduction), entitling him to restoration of the 100 percent rating.

As noted above, in August 2004, the RO granted service connection for residuals of lung cancer (which was characterized as asbestosis), assigning a zero percent rating effective October 29, 2003.  The Veteran disagreed with this decision in December 2004.  As also noted above, in September 2005, the RO assigned a 100 percent rating for the Veteran's service-connected residuals of lung cancer (which was characterized as asbestosis, status post right upper lobectomy for lung cancer) effective March 30, 2005.  This decision was not appealed and became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2011).

The Board notes that 38 C.F.R. § 3.344 regarding stabilization of disability ratings is not for application, since the 100 percent rating had not been in effect for a period in excess of 5 years.  The 100 percent rating was in effect only from March 30, 2005, until the reduction effective October 1, 2008.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As relevant to this appeal, under the General Rating Formula for Restrictive Lung Disease, DC 6833-6844 provides a 30 percent rating for Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent of predicted value, FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent of predicted value, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56 to 65 percent of predicted value.  A 60 percent rating is assigned for FEV-1 of 40 to 55 percent of predicted value, DLCO (SB) of 40 to 55 percent of predicted value or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent of predicted value, DLCO (SB) less than 40 percent of predicted value, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, DC 6833-6844 (2011).

The Board finds that that the evidence supports restoring a 100 percent rating effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer.  A review of the claims file shows that the Veteran was provided with notice of 38 C.F.R. § 3.344 (which governs rating reduction claims) in the April 2009 statement of the case (SOC).  See 38 C.F.R. § 3.344 (2011).  Although the RO cited to § 3.344 in the April 2009 SOC, it made no findings in either the currently appealed July 2008 rating decision, in the April 2009 SOC, or in supplemental statements of the case (SSOCs) issued in March 2010 and in April 2012 as to whether the competent evidence of record showed improvement in the Veteran's service-connected residuals of lung cancer.  Instead, the RO merely found that the Veteran's service-connected residuals of lung cancer did not meet the criteria for a 100 percent rating under DC 6833-6844 effective October 1, 2008, and since that date.  See 38 C.F.R. § 4.97, DC 6833-6844 (2011).  The Board observes in this regard that the competent evidence of record (in this case, the Veteran's VA examination in April 2008, which formed the basis of the RO's rating reduction, additional VA examinations in May 2009 and in March 2012, and his VA outpatient treatment records) persuasively suggests that there has been improvement in the Veteran's service-connected residuals of lung cancer.  Again, however, the RO made no findings as to whether the evidence demonstrated improvement in the Veteran's service-connected lung cancer.  Such findings are required for rating reduction claims governed by § 3.344(c).  See 38 C.F.R. § 3.344(c).  (The Board also notes parenthetically that it appears that the April 2008 VA examiner did not have access to or review the Veteran's claims file as part of this examination which formed the basis for the RO's rating reduction in the currently appealed rating decision issued in July 2008.  See Tucker, 2 Vet. App. at 201.  The Board need not reach the issue of whether the VA examiner's failure to review the Veteran's claims file in April 2008 renders the rating reduction void ab initio because it has found that the RO did not make specific findings as to whether the competent evidence of record showed improvement in the Veteran's service-connected residuals of lung cancer.)

The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See, for example, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The RO's error in promulgating the challenged rating reduction in this case was in not making specific factual findings concerning whether, based on a review of the competent evidence of record, there was improvement in the Veteran's service-connected residuals of lung cancer.  Given the foregoing, the Board finds that restoration of a 100 percent rating effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer is warranted.

The Board does not hold, nor does it intend to suggest, in this decision that the rating reduction proposed in April 2008 and implemented by the RO in July 2008 did not comply with the notice provisions for rating reduction claims outlined in 38 C.F.R. §§ 3.103(b)(2) and 3.105(e).  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2011).  The Board emphasizes that the RO properly notified the Veteran in April 2008 that it was taking adverse action by reducing the disability rating assigned for his service-connected residuals of lung cancer, gave him a period of 60 days to submit evidence showing that the disability rating should not be reduced, and provided him the opportunity to request a pre-determination hearing.  Id.  Although the Veteran was given the opportunity to request a pre-determination hearing, he did not submit his RO hearing request until October 2008 after the proposed rating reduction was implemented in July 2008.  As noted in the Introduction, the Veteran's RO hearing was held in October 2008.  The Board also emphasizes that, although the competent evidence of record persuasively suggests that there was improvement in the Veteran's service-connected residuals of lung cancer, the RO did not make any relevant findings concerning whether there was improvement in either the July 2008 rating decision which implemented the rating reduction, the April 2009 SOC, or in the March 2010 and April 2012 SSOCs.  Such findings by the RO again are required by the governing regulation for rating reduction claims and by the Court.  See 38 C.F.R. § 3.344(c); see also Greyzck, 12 Vet. App. at 292.  In summary, the Board has found that the RO applied the incorrect standard in implementing the rating reduction from 100 percent to 30 percent effective October 1, 2008, for the Veteran's service-connected residuals of lung cancer, rendering the rating reduction void ab initio.


ORDER

The rating reduction from 100 percent to 30 percent for residuals of lung cancer was not warranted, and a 100 percent rating is restored effective October 1, 2008.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's higher initial rating claims for an acquired psychiatric disability other than PTSD, to include depressive disorder, for a scar of the right posterior trunk, and for bilateral hearing loss can be adjudicated.

As noted in the Introduction, in an August 2011 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, assigning a 30 percent rating effective July 26, 2010, for a scar of the right posterior trunk, assigning a 10 percent rating effective July 26, 2010, and for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective July 26, 2010.  The Veteran disagreed with this decision in a letter submitted by his attorney to the RO in September 2011.  To date, the RO has not issued an SOC on the Veteran's higher initial rating claims for an acquired psychiatric disability other than PTSD, to include depressive disorder, for a scar of the right posterior trunk, and for bilateral hearing loss.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the Veteran's claims for an initial rating greater than 30 percent for an acquired psychiatric disability other than PTSD, to include depressive disorder, an initial rating greater than 10 percent for a scar of the right posterior trunk, and for an initial compensable rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue an SOC on the claims of entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability other than PTSD, to include depressive disorder, an initial rating greater than 10 percent for a scar of the right posterior trunk, and to an initial compensable rating for bilateral hearing loss to the Veteran and his attorney.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


